t c no united_states tax_court kathy a king petitioner and curtis t freeman intervenor v commissioner of internal revenue respondent docket no filed date p claimed relief from joint liability under sec_6013 i r c which was repealed and replaced by sec_6015 i r c intervenor i is p’s former spouse who intervened pursuant to sec_6015 i r c in opposition to p’s claim for relief see 115_tc_118 p andti fileda joint income_tax return for on which they claimed a loss from a cattle-raising activity conducted by i the loss was disallowed by r on the ground that the activity was not engaged in for profit under sec_183 sec_1 held p meets all the requirements for relief under sec_6015 i r c unless r demonstrates that p had actual knowledge of the item giving rise to the deficiency at the time she signed the return see sec_6015 c i r c when the item giving rise to the deficiency is a disallowed deduction such knowledge must include knowledge of the factual circumstances giving rise to the disallowance of the deduction in this case the fact giving rise to the disallowance was i’s lack of a profit objective r did not establish that at the time p signed the return p had actual knowledge that i her spouse did not have a primary purpose or objective of making a profit under sec_183 i r c with respect to the activity that generated the disallowed loss accordingly p is entitled to relief from joint liability held further since the activity in question was attributable solely to i and there were no other adjustments in the notice_of_deficiency the relief to p extends to the full amount of the deficiency kathy a king pro_se curtis t freeman pro_se james r rich for respondent opinion ruwe judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioner is entitled to relief from joint liability under sec_6015 the underlying deficiency determined by respondent in the notice_of_deficiency is not at issue curtis t freeman intervenor is the former spouse of petitioner and filed an intervention in this proceeding pursuant to sec_6015 objecting to the granting of relief to petitioner under sec_6015 see interim rule king v commissioner t cc at the time the petition was filed and at the time the notice of intervention was filed the legal residence of petitioner and intervenor was hartsville south carolina petitioner and intervenor were married during during intervenor had purchased approximately acres of land at hartsville south carolina and had begun a cattle-raising activity that continued for several years including the tax_year at issue this activity commenced with one or two cows then grew to a herd of cows with intermittent sales and purchases of cows and calves along the way it was by no means a profitable activity although intervenor had the expectation that over time the activity would become profitable intervenor allowed some of his neighbors to pasture their livestock on the property and the neighbors in turn assisted to some degree in caring for intervenor’s livestock when intervenor was frequently away from home in connection with his sole income activity a used car business petitioner frequently visited the farm with the children and assisted minimally in its operation however petitioner maintained or kept records of sales purchases and expenses she did not maintain a formal set of books but made sure that all records were kept together and submitted to their tax_return_preparer each year for inclusion on the joint federal_income_tax returns she and intervenor filed petitioner knew that the cattle-raising activity was not profitable but she had expectations that at some point the activity would become profitable petitioner and intervenor separated in date and thereafter petitioner no longer maintained records of the cattle-raising activity as she had done in the past however she knew that intervenor continued with the activity the record does not show in what year petitioner and intervenor commenced reporting the income and expenses from the cattle-raising activity on their federal_income_tax returns although the testimony at trial indicates that the activity was reported on their joint income_tax returns for the years and thereafter for the year petitioner and intervenor reported gross_income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure from the cattle-raising activity on schedule c of their return profit or loss from business petitioner and intervenor were divorced in date on date respondent issued separate notices of deficiency to petitioner and intervenor for the year and determined in each notice a tax_deficiency of dollar_figure in these notices of deficiency respondent disallowed the dollar_figure cattle activity loss claimed on schedule c of the joint federal_income_tax return the basis for the disallowance was that the cattle activity was not an activity engaged in for profit under sec_183 respondent made no adjustments to the income or expense amounts reported and claimed in connection with the activity the only other adjustments in the notices of deficiency flowed from the disallowed cattle activity loss petitioner filed a timely petition with this court intervenor did not petition this court respondent in due course assessed the deficiency against intervenor but no portion of that assessment has been paid nor has intervenor challenged the assessment in any other court in this case petitioner does not challenge the disallowed schedule c cattle-raising activity loss her sole contention is that she is entitled to relief from joint liability under sec_6013 after the case was tried and taken under advisement sec_6013 was repealed and was replaced with sec_6015 which retroactively applies to this case moreover the intervention emanates from sec_6015 the case was see 115_tc_118 for the continued again calendared for trial and heard pursuant to the provisions of sec_6015 intervenor participated in the trial and objected to petitioner’s being relieved of liability under sec_6015 in a supplemental trial memorandum respondent asserted that petitioner was not entitled to relief under sec_6015 or c in 115_tc_183 the court succinctly set forth the legislative_history of sec_6015 as follows for many taxpayers relief under sec_6013 was difficult to obtain in order to make innocent spouse relief more accessible congress repealed sec_6013 e and enacted a new innocent spouse provision sec_6015 in as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 see h conf rept pincite the newly enacted statute provided three avenues of relief from joint_and_several_liability sec_6015 which is similar to former sec_6013 allows a spouse to escape completely joint_and_several_liability sec_6015 and c allowa spouse to elect limited_liability through relief from a portion of the understatement or deficiency and sec_6015 confers upon the secretary discretion to grant equitable relief in situations where relief is unavailable under sec_6015 or c sec_6015 generally continued procedural history of this case spursuant to the court’s holding in king v commissioner supra the court’s order calendaring this case for further trial stated that the only issue to be considered by the court would be petitioner’s claim for relief under sec_6015 and the court would not consider any challenges to the underlying deficiency by either petitioner or intervenor applies to any liability for tax arising after date and any liability for tax arising on or before date that remains unpaid as of such date see h conf rept supra pincite we consider the merits of this case under sec_6015 which in pertinent part provides sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d burden_of_proof --except as provided in subparagraph a ii or c of paragraph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual blection --- c election not valid with respect to certain deficiencies --if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion in martin v commissioner tcmemo_2000_346 the court stated sec_6015 relieves certain joint-filing taxpayers by making them liable only for those items of which they had actual knowledge rather than being liable for all items reportable on the joint_return in effect this approach is intended to the extent permitted to treat certain spouses as though they had filed a separate_return this is a departure from predecessor sec_6013 and companion sec_6015 where the intended goal was to permit relief only if the relief-seeking spouse did not know or had no reason to know of an item accordingly taxpayers who are either no longer married separated for months or more or not living together may elect treatment as though they had separately filed sec_6015 c however does not permit the election of separate treatment for any item where the secretary demonstrates that an individual had actual knowledge of the item at the time such individual signed the return in this case the activity giving rise to the deficiency i1 e the cattle-raising activity was attributable solely to intervenor as noted above relief under sec_6015 c is not available to petitioner if respondent demonstrates that petitioner had actual knowledge of the item giving rise to the deficiency in cheshire v commissioner supra this court held that where the spouse claiming relief under sec_6015 or c had actual knowledge of items of omitted income but did not have knowledge whether the entry on the return 1s or is not correct relief was not available id pincite in furtherance of the point the court stated in our opinion the knowledge requirement of sec_6015 c does not require the electing spouse to possess knowledge of the tax consequences arising from the item giving rise to the deficiency or that the item reported on the return is incorrect rather the statute mandates only a showing that the electing spouse actually knew of the item on the return that gave rise to the deficiency or portion thereof id pincite see also martin v commissioner supra where this court stated thus in cheshire v commissioner supra we concluded that ignorance of the applicable tax law is no excuse and that respondent had met his burden of proving knowledge of the omitted income the cheshire case involved taxable retirement income distributions received by the taxpayer’s spouse that were not reported on the taxpayers’ joint income_tax return the court held that the knowledge standard for purposes of sec_6015 c is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof cheshire v commissioner supra pincite the court further stated in the case of omitted income such as the situation involved herein the electing spouse must have an actual and clear awareness of the omitted the quoted statement relates to sec_6015 c where the commissioner has the burden_of_proof with respect to knowledge of the item giving rise to the deficiency -- - income id the court appended to that statement a footnote stating we leave to another day the manner in which the actual knowledge standard will be applied in erroneous deduction cases id n since the taxpayer’s claim for relief in cheshire was based solely on lack of knowledge of the tax consequences of the unreported income relief was denied under sec_6015 this case involves an erroneous deduction respondent disallowed the deduction involved in this case because petitioner’s former spouse lacked the necessary profit objective even under prior sec_6013 where the spouse claiming relief was required to prove lack of knowledge of the item we said that the taxpayer claiming innocent spouse relief must establish that he or she is unaware of the circumstances that give rise to error on the tax_return and not merely be unaware of the tax consequences 94_tc_126 emphasis added affd 992_f2d_1132 11th cir as previously indicated congress was attempting to expand relief from joint liability when it enacted sec_6015 when a spouse elects relief under sec_6015 the burden of proving the spouse’s actual knowledge of the item in order to deny relief is on the commissioner we therefore hold that the proper application of see culver v commissioner t c __ the continued the actual knowledge standard in sec_6015 c in the context of a disallowed deduction requires respondent to prove that petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction consistent with cheshire such actual knowledge does not include knowledge of the tax laws or knowledge of the legal consequences of the operative facts the factual basis for respondent’s determination in this case was the lack of required profit objective on the part of petitioner’s former spouse sec_183 disallows any deductions attributable to activities not engaged in for profit except as provided under sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 this case is appealable to the court_of_appeals for the fourth circuit the standard for determining whether expenses of an activity are deductible under either sec_162 continued commissioner’s burden_of_proof under sec_6015 c is met by a preponderance_of_the_evidence ‘we note that in 115_tc_183 the spouse claiming relief was found to have actual knowledge of factual circumstances that caused the items of omitted income to be taxable and that her omission was based on her misunderstanding of the law or sec_212 or in the court_of_appeals for the fourth circuit is whether the taxpayer engaged in the activity primarily for the purpose of making a profit see 32_f3d_94 n 4th cir affg tcmemo_1993_396 while a reasonable expectation of profit is not required a taxpayer’s profit objective must be bona_fide see 91_tc_371 whether a taxpayer is primarily engaged in the activity for profit is a question of fact to be resolved from all relevant facts and circumstances see id pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir in resolving this factual question greater weight is given to objective facts than to the taxpayer’s after-the-fact statements of intent see 78_tc_659 sec_1_183-2 income_tax regs thus several factors are taken into consideration in determining whether an activity is engaged in primarily for profit under sec_183 generally these factors set out in sec_1_183-2 income_tax regs include the manner in which the activity is conducted the taxpayer’s expertise the time and effort expended in the activity an expectation that the assets used in the activity may appreciate in value the success of the taxpayer in other similar or dissimilar activities the history of income or losses of the activity the taxpayer’s financial status and elements indicating personal pleasure or recreation associated with the activity these factors are relevant in the context of this case to the extent they may indicate whether petitioner knew or believed that her former spouse was or was not engaged in the cattle-raising activity primarily for profit the question in this case therefore is not whether petitioner knew the tax consequences of a not-for-profit activity but whether she knew or believed that her former spouse was not engaged in the activity for the primary purpose of making a profit thus in determining whether petitioner had actual knowledge of an improperly deducted item on the return more is required than petitioner’s knowledge that the deduction appears on the return or that her former spouse operated an activity at a loss whether petitioner had the regquisite knowledge is an essential fact respondent was required to establish under sec_6015 c respondent failed in this regard the court is satisfied that petitioner’s knowledge of the activity in question was that it was an activity that she knew was not profitable but that she hoped and expected would become profitable at some point respondent presented insufficient evidence to show that petitioner knew that her former spouse did not have a primary objective of making a profit with his cattle-raising activity petitioner therefore is entitled to relief from the tax_liability arising out of this activity under sec_6015 since the activity was an activity attributable solely to her former spouse the relief to petitioner extends to the full amount of the deficiency decision will be entered for petitioner
